Order filed May 28, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00936-CR
                                  ____________

                  DARRYL KENT AUTHORLEE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 240766

                                    ORDER

      Appellant’s appointed counsel, Kelly Ann Smith, filed a brief in which she
concludes the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). On March 31, 2015, we informed counsel that in order to comply
with Anders, the Court of Criminal Appeals now requires counsel notify appellant
of his right to access the appellate record and provide him with a form motion for
pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014). Counsel was requested to provide the court with an amended
transmittal letter notifying appellant of his right to access the appellate record and
to provide a form motion for pro se access to the appellate record. An example of
a form motion was attached. The court requested counsel to file the amended
transmittal letter within 10 days.

      As of this date, no response has been filed. Accordingly, we order counsel
to provide the court with an amended transmittal letter notifying appellant of his
right to access the appellate record and to provide a form motion for pro se access
to the appellate record within 10 days of the date of this order. If counsel fails to
comply with Kelly, her brief may be stricken and the appeal abated for
appointment of new counsel.



                                      PER CURIAM